DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchweger (US4610326A).

Regarding to Claim 1, Kirchweger teaches a heat shield structure for a supercharger, the heat shield structure being applied to a vehicle including an internal combustion engine (Fig. 2, Part 3), a supercharger placed behind the internal combustion engine (Fig. 2, Part 25), and an insulator covering the supercharger (Fig. 2, considering the combination of Part 5, Part 26, Part 7 and Part 9 area), wherein:
the insulator is provided between the internal combustion engine and the supercharger such that the insulator covers the supercharger from a front side of the supercharger and also covers the supercharger from an upper side (Fig. 2, at least a part of Part 26 is located between Part 3 and Part 25 under the broadest reasonable interpretation, especially the portion above Part 24 area), a rear side, and a lower side of the supercharger (Fig. 2, considering the location of Part 9 and Part 7 would reflect the teaching under the broadest reasonable interpretation);
the insulator has an opening at a position above and ahead of the supercharger (Fig. 2, Part 27 area); and
the opening faces forward when the opening is viewed from an inner region surrounded by the insulator (Fig. 2).

Regarding to Claim 2, Kirchweger teaches the heat shield structure, wherein:
when the opening is taken as a first opening, the insulator has a second opening at a position behind the first opening and above the supercharger (Fig. 2, the opening between Part 9 and Part 26), and
the second opening faces upward when the second opening is viewed from the inner region (Fig. 2).

Regarding to Claim 3, Kirchweger teaches the heat shield structure, comprising a wall portion above the insulator, wherein:
the wall portion faces forward (Fig. 2, Part 6 area); and
the second opening is positioned right under the wall portion (Fig. 2).

Regarding to Claim 4, Kirchweger teaches the heat shield structure, wherein:
when the opening is taken as a first opening, the insulator has a third opening at a position behind and below the supercharger (Fig. 2, the opening between Part 26 and Part 7, at least part of the opening is behind and below Part 25 to reflect the teachings under the broadest reasonable interpretation); and
the third opening faces downward when the third opening is viewed from the inner region (Fig. 2).

Regarding to Claim 5, Kirchweger teaches the heat shield structure, wherein:
the insulator includes a projection portion projecting toward the supercharger (Fig. 2); and
the projection portion is positioned below the opening and ahead of the supercharger (Fig. 2).

Regarding to Claim 6, Kirchweger teaches the heat shield structure, wherein:
when a surface facing upward among surfaces of the projection portion is taken as a first surface, the insulator includes a second surface facing the first surface (Fig. 2); and
a difference between a shortest distance and a longest distance from the first surface to the second surface in a direction perpendicular to the first surface is equal to or less than 20% of the shortest distance (Fig. 2).

Regarding to Claim 7, Kirchweger teaches the heat shield structure, wherein:
the insulator includes a first insulator covering the front side of the supercharger (Fig. 2, a portion of the part above Part 24), and a second insulator covering the upper side, the rear side, and the lower side of the supercharger (Fig. 2, the rest of the portion); and
the opening is defined by an edge of the first insulator and an edge of the second insulator (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747